Order of the Supreme Court, New York County (Myriam Altman, J.), entered on May 3, 1989, which was resettled and modified on or about November 2,1989, and judgment of said court entered thereon on December 6, 1989, which, inter alia, granted defendants’ motion for summary judgment on the first amended counterclaim as against plaintiff Rockefeller Group, Inc. and additional defendant on the counterclaim Rockefeller Center Management Corporation in the amount of $112,336.82, is unanimously modified on the law, the facts and the exercise of discretion only to the extent of holding in abeyance the entry of summary judgment pending the determination of the remaining claims pursuant to CPLR 3212 (e) (2), and otherwise affirmed, without costs of disbursements.
Contrary to appellants’ assertion, their receipt and retention of defendants’ invoices, seeking payment for services rendered in preparing certain structural engineering documents relating to Rockefeller Center, without objection within a reasonable time, gave rise to an actionable account stated, thereby entitling the defendants to summary judgment in their favor (Interman Indus. Prods, v R. S. M. Electron Power, 37 NY2d 151; Rosenman Colin Freund Lewis & Cohen v Neuman, 93 AD2d 745; Fink, Weinberger, Fredman, Berman & Lowell v Petrides, 80 AD2d 781, appeal dismissed 53 NY2d 1028). In that regard, the record herein reveals that appellants did not contest the accuracy of the invoices in question or the quality of defendants’ engineering work, but rather merely withheld payment based upon an unrelated dispute between the parties concerning ownership of the underlying engineering documents. Accordingly, the IAS court appropriately granted summary judgment in defendants’ favor based upon an account stated. However, the entry of judgment should be held in abeyance pending resolution of the remaining claims involved herein (CPLR 3212 [e] [2]). Concur—Kupferman, J. P., Milonas, Ellerin, Wallach and Rubin, JJ.